      Case 4:20-cv-00531 Document 16 Filed on 04/14/20 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                          )
                                                      )
                       Plaintiff,                     )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       FILE No. 4:20-CV-00531
JWK INC. and                                          )
R. W. KELLEY FAMILY LIMITED                           )
PARTNERSHIP,                                          )
                Defendants.                           )


                                    NOTICE OF SETTLEMENT

       Plaintiff, ERIK GARCIA (“Plaintiff”), by and through the undersigned counsel, hereby

notifies this Court that Plaintiff has reached settlement of all issues pertaining to his case against

Defendant, R.W. KELLEY FAMILY LIMITED PARTNERSHIP.

       Plaintiff and Defendant, R.W. KELLEY FAMILY LIMITED PARTNERSHIP, are

presently preparing a formal settlement agreement for signature and intend to file a Joint

Stipulation of Dismissal of Defendant with Prejudice once the agreement is finalized. Plaintiff

and Defendant request thirty (30) days within which to file its dismissal documents.

       Respectfully submitted this 14TH day of April, 2020.

                                               /s/ Douglas S. Schapiro
                                               Douglas S. Schapiro, Esq.
                                               Southern District of Texas ID No. 3182479
                                               The Schapiro Law Group, P.L
                                               7301-A W. Palmetto Park Rd., #100A
                                               Boca Raton, FL 33433
                                               Tel: (561) 807-7388
                                               Email: schapiro@schapirolawgroup.com




                                                  1
                                     SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
     Case 4:20-cv-00531 Document 16 Filed on 04/14/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically using the CM/ECF system on this 14TH day of April, 2020.



                                             /s/Douglas S. Schapiro
                                             Douglas S. Schapiro
                                             Southern District of Texas ID No. 3182479




                                                2
                                   SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
